      Case 3:20-cv-00937-BAS-LL Document 2 Filed 06/19/20 PageID.12 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                             Case No.: 3:20-cv-00937-BAS-LL
     CDCR #J-48500,
12
                                         Plaintiff,    ORDER DISMISSING CIVIL
13                                                     ACTION FOR FAILURE TO PAY
                          vs.                          FILING FEE REQUIRED BY 28
14
                                                       U.S.C. § 1914(a)
15   JUDGE CATHY ANN BENCIVENGO,
16   et al.,
17                                    Defendants.

18
19         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
20   Quentin State Prison, has filed a civil action pursuant to 42 U.S.C. § 1983. Plaintiff names
21   two federal judges as Defendants and seeks to declare his Alameda County judgment void
22   on jurisdictional grounds. (See “Compl.,” ECF No. 1.) Plaintiff has not filed a Motion to
23   Proceed In Forma Pauperis (“IFP”) in this matter, nor has he filed the initial civil filing fee
24   required by 28 U.S.C. § 1914(a).
25   I.    Failure to Pay Filing Fee or Request IFP Status
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
      Case 3:20-cv-00937-BAS-LL Document 2 Filed 06/19/20 PageID.13 Page 2 of 6



 1   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 2   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 3   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 4   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 5   entire fee in “increments” or “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016);
 6   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
 7   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
 8   F.3d 844, 847 (9th Cir. 2002).
 9         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
10   of fees to file an affidavit that includes a statement of all assets possessed and demonstrates
11   an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). In
12   support of this affidavit, the PLRA also requires prisoners to submit a “certified copy of
13   the trust fund account statement (or institutional equivalent) for . . . the 6-month period
14   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
15   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement, the
16   Court assesses an initial payment of 20% of (a) the average monthly deposits in the account
17   for the past six months, or (b) the average monthly balance in the account for the past six
18   months, whichever is greater, unless the prisoner has no assets.              See 28 U.S.C.
19   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
20   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
21   month in which his account exceeds $10, and forwards those payments to the Court until
22   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
23         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
24   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
25   to 28 U.S.C. § 1915(a), his case cannot proceed. See 28 U.S.C. § 1914(a); Andrews, 493
26   F.3d at 1051.
27   II.   Motion to Proceed IFP
28         Even if Plaintiff had filed a Motion to Proceed IFP, the Court finds that he is not
      Case 3:20-cv-00937-BAS-LL Document 2 Filed 06/19/20 PageID.14 Page 3 of 6



 1   entitled to do so in this action for the reasons set forth below.
 2         A.     Standard of Review
 3         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however, “face
 5   an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
 6   filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams v.
 7   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”)
 8   amended Section 1915 to preclude the privilege to proceed IFP:
 9         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
           detained in any facility, brought an action or appeal in a court of the United
10
           States that was dismissed on the grounds that it is frivolous, malicious, or fails
11         to state a claim upon which relief can be granted, unless the prisoner is under
           imminent danger of serious physical injury.
12
13   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
14   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
15         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
16   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
17   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
18   unsuccessful suits may entirely be barred from IFP status under the three strikes
19   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
20   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th
21   Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed
22   both before and after the statute’s effective date.” Id. at 1311.
23         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
24   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
25   Andrews, 398 F.3d at 1116 n.1, “even if the district court styles such dismissal as a denial
26   of the prisoner’s application to file the action without prepayment of the full filing fee.”
27   O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). When courts “review a dismissal to
28   determine whether it counts as a strike, the style of the dismissal or the procedural posture
      Case 3:20-cv-00937-BAS-LL Document 2 Filed 06/19/20 PageID.15 Page 4 of 6



 1   is immaterial. Instead, the central question is whether the dismissal ‘rang the PLRA bells
 2   of frivolous, malicious, or failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036,
 3   1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). “When
 4   . . . presented with multiple claims within a single action,” however, courts may “assess a
 5   PLRA strike only when the case as a whole is dismissed for a qualifying reason under the
 6   Act.” Hoffman v. Pulido, 928 F.3d 1147, 1152 (9th Cir. 2019) (citing Washington v. L.A.
 7   Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th Cir. 2016)).
 8          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
 9   from pursuing any other IFP action in federal court unless he can show he is facing
10   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
11   F.3d at 1051–52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
12   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
13   the time of filing.”).
14          B.     Discussion
15          The Court has reviewed Plaintiff’s Complaint and finds that it does not contain any
16   “plausible allegations” to suggest that he “faced ‘imminent danger of serious physical
17   injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)).
18   Rather, Plaintiff alleges that “the federal grand jury subpoena for the Plaintiff’s phone
19   records . . . never existed,” and therefore there was no valid jurisdiction exercised over his
20   case and his conviction is void. (See Compl.)
21          While Plaintiff has not moved to proceed IFP, the Court finds that it would be futile
22   for Plaintiff to do so. While Defendants typically carry the initial burden to produce
23   evidence demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at
24   1119, “in some instances, the district court docket may be sufficient to show that a prior
25   dismissal satisfies at least one on the criteria under § 1915(g) and therefore counts as a
26   strike.” Id. at 1120. That is true here.
27
28
         Case 3:20-cv-00937-BAS-LL Document 2 Filed 06/19/20 PageID.16 Page 5 of 6



 1           Based on the dockets of many court proceedings available on PACER,1 this Court
 2   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
 3   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
 4   that they were frivolous, malicious, or failed to state a claim upon which relief may be
 5   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012) (noting
 6   Plaintiff’s litigation history in the Northern District of California, including the dismissal
 7   of 34 pro se civil rights actions between June 1 and October 31, 2011 alone, which were
 8   dismissed “because the allegations in [his] complaints d[id] not state a claim for relief
 9   under § 1983.”); id. at *3 (“The following five actions are DISMISSED without prejudice
10   and without leave to amend for failure to state a claim upon which relief may be granted:
11   Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda County
12   District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-0026;
13   Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”); id. at *3
14   n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g),
15   he no longer qualifies to proceed in forma pauperis in any civil rights action.” (citing In re
16   Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19)).
17           Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
18   the three “strikes” permitted by Section 1915(g), and he fails to make any plausible
19   allegation that he faced imminent danger of serious physical injury at the time he filed this
20   case, he is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
21   Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. Section 1915(g) “does not prevent all
22   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
23
24
     1
25     A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-WMc,
     2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d 1520,
26   1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal.
     2015), and “‘may take notice of proceedings in other courts, both within and without the federal judicial
27   system, if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225 (quoting
     Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson
28   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
      Case 3:20-cv-00937-BAS-LL Document 2 Filed 06/19/20 PageID.17 Page 6 of 6



 1   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
 2   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
 3   itself a matter of privilege and not right.”).
 4   II.   Conclusion and Orders
 5         For the reasons set forth above,
 6         1. The Court DISMISSES this case based on Plaintiff’s failure to pay the civil filing
 7             fee required by 28 U.S.C. Section 1914(a); and
 8         2. CERTIFIES that an IFP appeal from this Order would not be taken in good faith
 9             pursuant to 28 U.S.C. Section 1915(a)(3); and
10         3. DIRECTS the Clerk of the Court to close the file.
11         IT IS SO ORDERED.
12
13   DATED: June 19, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
